                  UNITED STATES DISTRICT COURT
                   DISTRICT OF MASSACHUSETTS

___________________________________
                                      )
JOAO SAKAI FREITAS and                )
ALINE FREITAS,                        )
                                      )
                                      )
         Plaintiffs,                  )
                                      )       Civil Action
v.                                    )       No. 19-12470-PBS
                                      )
COMCAST CABLE COMMUNICATIONS          )
MANAGEMENT LLC,                       )
                                      )
          Defendant.                  )
______________________________        )


                         MEMORANDUM & ORDER

                          March 27, 2020

Saris, D.J.

     Plaintiff Joao Sakai Freitas is a former employee of

Defendant Comcast Cable Communications Management LLC

(“Comcast”). Freitas brings eight claims against Comcast:

wrongful discharge (Count I); failure to pay commissions in

violation of the Massachusetts Wage Act, M.G.L. c. 149 § 148

(Count II); retaliation in violation of the Massachusetts Wage

Act, M.G.L. c. 149 § 148A (Count III); violation of a

Massachusetts statute regarding employment leave, M.G.L. c. 149

§ 52E (Count IV); negligent infliction of emotional distress

(Count V); violation of M.G.L. c. 175 § 134A and ERISA (Count

VI); handicap discrimination in violation of M.G.L. c. 151B

                                 1
§ 4(2) (Count VIII); and retaliatory discharge in violation of

M.G.L. c. 151B § 4(16) (Count IX). Plaintiff’s wife Aline

Freitas1 also brings a claim for loss of consortium (Count VII).

     Comcast brought a motion to dismiss Plaintiff’s ERISA claim

(Docket No. 19) which is ALLOWED as unopposed. Comcast also

moves to compel arbitration of the remaining claims (Docket No.

19).2 Plaintiff argues that his arbitration agreement with

Comcast is invalid and unenforceable, and Aline Freitas argues

that she cannot be bound by the arbitration agreement. For the

reasons stated below, the Court ALLOWS the Defendant’s motion to

compel arbitration of Plaintiff Joao Sakai Freitas’s remaining

claims. The parties shall inform the Court within 14 days of the

entry of this Order whether Aline Freitas consents to

arbitration.

                              BACKGROUND

     Where, as here, a motion to compel arbitration is “made in

connection with a motion to dismiss or stay, [the court] draw[s]

the relevant facts from the operative complaint and the

documents submitted to the district court in support of the




1 For clarity, Joao Sakai Freitas is referred to as “Plaintiff”
and Aline Freitas is referred to by name.
2 In the alternative, Comcast moves to stay the current judicial

proceedings with respect to the non-ERISA claims pending the
outcome of arbitration. Docket No. 19 at 2.
                                2
motion to compel arbitration.” Cullinane v. Uber Techs., Inc.,

893 F.3d 53, 55 (1st Cir. 2018).

I.   Plaintiff’s Background

     Joao Sakai and Aline Freitas reside in Framingham,

Massachusetts. Comcast is a limited liability company (“LLC”)

organized under the laws of Delaware and with a principal place

of business in Pennsylvania.

     Plaintiff was employed by Comcast from 2009 to 2012. After

a brief return to his home country of Brazil, Plaintiff rejoined

Comcast as a salesperson in 2013. Plaintiff was diagnosed with

major depressive disorder in July 2016, while he was in the

process of divorcing his now ex-wife. Plaintiff provided

evidence of this diagnosis to Comcast, which granted Plaintiff a

medical leave of absence from June 2016 to January 2017.

     Upon his return, Comcast gave Plaintiff extra funds during

his first thirty days back, to support him until he began

receiving commissions from sales. Plaintiff refers to this as a

“ramp” benefit. Docket No. 9 ¶ 21. In November 2017, Plaintiff

was diagnosed with generalized anxiety disorder, recurring major

depressive disorder, and PTSD. He applied for and received a

second medical leave and short-term disability claim. Plaintiff

was then diagnosed with Attention Deficit/Hyperactivity Disorder

(“ADHD”) and began taking medication for that condition.



                                   3
    Plaintiff returned to work in March 2018. Comcast allegedly

did not provide Plaintiff with the ramp benefit upon this second

return. Comcast also charged the Plaintiff “chargeback” fees

because some of his customers cancelled service when they did

not receive promised support during Plaintiff’s leave. Plaintiff

claims that Comcast had the responsibility to place another

agent in his position while he was on leave, to avoid such

chargebacks.

    Plaintiff then moved to a residential sales position with

Comcast in Framingham and Natick. He alleges that he was not

given the 30-day ramp benefit upon his move and did not receive

commissions for his last month of work in his old area.

Plaintiff applied for a peddler’s license in his new area, but

allegedly could not obtain it because Comcast’s Articles of

Organization with the City of Framingham were expired. The City

issued Plaintiff’s license after a 30-day delay. In the

intervening time, Plaintiff claims that Comcast “chastised” him

for not spending time working in his assigned area. Id. ¶ 33.

Comcast allegedly required Plaintiff to sign a notice of

Corrective Action on June 8, 2018, which stated that he must

spend time in his assigned area.

    On July 17, 2018, Plaintiff received a call from his ex-

wife informing him that their daughter was being sexually abused

by her stepfather. Plaintiff called his therapist, and she

                                   4
recommended that Plaintiff take two weeks off work. The

therapist faxed a note to this effect to Sedgwick Insurance,

Comcast’s short-term disability provider. Plaintiff also

contacted his supervisor Brandi Jorge to inform her that because

of his daughter’s abuse, he would take a flex day that same day

(a Tuesday), and possibly would take off the following day (a

Wednesday). Jorge acknowledged Plaintiff’s request, asked him to

keep her informed about his plans for Wednesday, and requested

that he update his time in Comcast’s internal system.

    It is unclear from the pleadings whether Plaintiff ever

returned to work. Plaintiff took the remainder of the week off

and logged his time accordingly in Comcast’s internal system,

but Comcast denied his request to use his earned vacation days.

Plaintiff visited his primary care physician, Dr. Yagudin, and

was given a note “excusing him from work” for an additional

week, from July 23 to 30, 2018. Id. ¶ 39. On July 24, 2018,

Plaintiff texted Jorge a picture of the note and submitted a

request for short-term medical leave.

    On July 30, 2018, Plaintiff visited both Dr. Yagudin and

his therapist. Dr. Yagudin provided Plaintiff with a note

“excusing him from work” until August 8, 2018, and the therapist

provided a similar note “excusing” Plaintiff from work for a

month. Id. ¶ 41. Both providers faxed the notes to Segdwick

Insurance. On that same day, Plaintiff received a calendar

                                5
invite from Comcast’s Human Resources Manager Elizabeth Danna.

In response, Plaintiff again texted Jorge the note from his

therapist dated July 23, 2018 and also emailed Danna the notes

from Dr. Yagudin and the therapist.

    On August 3, 2018, Comcast terminated Plaintiff via a

letter mailed to his home. Plaintiff alleges that he did not

receive the letter until August 11, 2018. On August 6, 2018,

Plaintiff realized he could not access his Comcast email and

programs, and so he sent his doctors’ notes to Danna from his

private email account. Plaintiff applied for short-term benefits

with Sedgwick Insurance the next day.

    Comcast’s termination letter stated that the termination

would not impede any pending short-term disability claims.

However, Sedgwick Insurance backdated Plaintiff’s claim to

August 2, 2018, the day before his termination. Sedgwick closed

Plaintiff’s claim in September 2018 and denied his appeal in

October 2018.

    Plaintiff also alleges that Comcast retaliated against him

by falsely stating, in response to a subpoena duces tecum, that

Plaintiff abandoned his job. The subpoena was issued after

Plaintiff had requested a temporary child support reduction. For

reasons unexplained in the pleadings, Plaintiff was then

sentenced to jail for three days during December 2018. Plaintiff

has since been obligated to pay increased child support.

                                6
Plaintiff also defaulted on credit cards, his mortgage, car

loan, and a personal loan.

      Plaintiff was also denied unemployment benefits by the

Department of Unemployment Assistance, because of a

determination that he left work voluntarily and without good

cause. Plaintiff appealed, and after a January 2019 hearing, the

decision was reversed. The decision stated, “it cannot be

concluded that [Plaintiff] violated any expectation of the

employer regarding failing to communicate with them.” Id. ¶ 57.

      Plaintiff had group life insurance coverage through

Prudential while employed by Comcast.

II.   Comcast Solutions

      In September 2013, Comcast introduced “Comcast Solutions,”

an alternative dispute resolution program for its employees in

Massachusetts. Docket No. 19-1 at 1. Comcast Solutions requires

arbitration of certain employment-related legal disputes. Claims

related to ERISA are explicitly excluded from the Comcast

Solutions program.

      Employees who did not want to participate in Comcast

Solutions could “opt out” by submitting a designated form no

later than November 1, 2013. Employees who did not opt out by

that date were automatically enrolled in Comcast Solutions.

      Comcast alleges that it provided six notifications to

Plaintiff regarding Comcast Solutions. First, Comcast sent a

                                 7
cover letter and the Comcast Solutions brochure to Plaintiff’s

home on or about September 23, 2013. Second, Comcast sent

Plaintiff an email with a link to the Comcast Solutions brochure

and a reminder regarding the November 1, 2013 deadline to opt

out.

       In addition, Plaintiff digitally acknowledged his receipt

of the Comcast Employee Handbook, which included the Comcast

Solutions Program Policy, on four additional occasions: in

January 2014, February 2015, February 2016, and March 2017. In

2016 and 2017, that digital acknowledgement included the

language “I understand that the Comcast Solutions Program is a

mutually-binding contract between me and Comcast and that my

continued employment with Comcast is confirmation that I am

bound by the terms of the Comcast Solutions Program.” Docket No.

19-1 at 58, 60.

III. Procedural History

       In the fall of 2019, Plaintiff brought a claim to the

Massachusetts Commission Against Discrimination (“MCAD”).

Plaintiff then filed suit in Massachusetts state court in

November 2019. Comcast removed the case to this court in

December 2019. After Plaintiff amended his complaint, Comcast

filed the present motions in January 2020.

                       MOTION TO COMPEL ARBITRATION

I.     Standard of Review

                                  8
      The First Circuit has not addressed the appropriate

standard by which to review a motion to compel arbitration. Many

courts within this circuit have adopted a summary judgment

standard. See Commonwealth Equity Servs., LLC v. Ohio Nat’l Life

Ins. Co., No. 18-cv-12314, 2019 WL 1470131, at *1 (D. Mass. Apr.

3, 2019) (citing cases). However, some courts analyze a motion

to compel arbitration as a motion to dismiss under Federal Rule

of Civil Procedure 12(b)(6), see Baker v. Montrone, No. 18-cv-

0913, 2020 WL 128531, at *1 (D.N.H. Jan. 10, 2020), while others

treat the motion as outside the Federal Rules of Civil

Procedure, see Moss v. Brock Servs., LLC, No. 2:19-cv-00084,

2019 WL 3806375, at *1 n.2 (D. Me. Aug. 13, 2019) (“A motion to

compel arbitration is not controlled by Federal Rules of Civil

Procedure 12(b)(6) or 12(c) but is made pursuant to the Federal

Arbitration Act, 9 U.S.C. § 4.”).

      While the standard may vary depending on the nature of the

dispute, the Court need not resolve the issue here because the

facts material to the determination of the arbitrability of the

claims are undisputed, even if the facts underlying the claims

are disputed.

II.   Legal Framework

      The Federal Arbitration Act (“FAA”) directs courts to treat

arbitration agreements as “valid, irrevocable, and enforceable,

save upon such grounds as exist at law or in equity for the

                                 9
revocation of any contract.” 9 U.S.C. § 2. District courts have

jurisdiction to compel arbitration pursuant to section 4 of the

FAA, which provides that “[a] party aggrieved by the alleged

failure, neglect, or refusal of another to arbitrate under a

written agreement for arbitration may petition any United States

district court . . . for an order directing that such

arbitration proceed in the manner provided for in such

agreement.” 9 U.S.C. § 4.

    The purpose of the FAA is to “move the parties to an

arbitrable dispute out of court and into arbitration as quickly

and easily as possible.” Moses H. Cone Mem’l Hosp. v. Mercury

Constr. Corp., 460 U.S. 1, 22 (1983). The Supreme Court has

described the FAA as establishing “a liberal federal policy

favoring arbitration.” AT&T Mobility LLC v. Concepcion, 563 U.S.

333, 339 (2011) (quoting Moses H. Cone, 460 U.S. at 24).

“[A]rbitration is a matter of contract,” and courts must enforce

arbitration agreements according to their terms. Rent-a-Center,

West Inc. v Jackson, 561 U.S. 63, 67 (2010).

    To compel arbitration, a defendant must establish that “a

valid agreement to arbitrate exists, that [the defendant] is

entitled to invoke the arbitration clause, that the other party

is bound by that clause, and that the claim asserted comes

within the clause’s scope.” Nat’l Fed. of the Blind v. The

Container Store, Inc., 904 F.3d 70, 79 (1st Cir. 2018) (quoting

                               10
Soto-Fonalledas v. Ritz-Carlton San Juan Hotel Spa & Casino, 640

F.3d 471, 474 (1st Cir. 2011)).

III. Analysis

    A. Validity of the Arbitration Agreement

    1. Parties’ Arguments

    Plaintiff argues that the arbitration agreement is invalid

because he never accepted the Comcast Solutions program. Comcast

contends that Plaintiff demonstrated his acceptance in two ways.

First, Plaintiff did not opt out of Comcast Solutions after its

initial rollout in 2013, despite receiving notice of the opt out

deadline via the U.S. Postal Service and email. Second,

Plaintiff digitally acknowledged receipt of a link to the

Comcast Employee Handbook, which included the “Comcast Solutions

Program Policy,” once a year from 2014 to 2017.

    2. Legal Standard

     To determine whether a valid agreement to arbitrate

exists, federal courts “apply ordinary state-law principles that

govern the formation of contracts.” First Options of Chi., Inc.

v. Kaplan, 514 U.S. 938, 944 (1995). In Massachusetts, formation

of a contract requires an offer, acceptance, and consideration.

Doe v. Trs. of B.C., 892 F.3d 67, 89 (1st Cir. 2018) (citing

Quinn v. State Ethics Comm’n, 516 N.E.2d 124, 127 (Mass. 1987)).

    Acceptance “may be inferred from conduct,” and is judged by

“objective, not subjective, intent.” Greene v. Ablon, 794 F.3d

                                  11
133, 147 (1st Cir. 2015). “Although silence does not ordinarily

manifest assent, the relationship between the parties or other

circumstances may justify the assumption that silence indicates

assent to the proposal.” Polaroid Corp. v. Rollins Envt’l Servs.

(NJ), Inc., 624 N.E.2d 959, 964 (Mass. 1993).

    In Massachusetts, “where an employer calls special

attention to” a personnel policy and an employee continues his

at-will employment, that policy can “form the basis of an

implied contract.” Weber v. Cmty. Teamwork, Inc., 752 N.E.2d

700, 715 (Mass. 2001)(citing O’Brien v. New England Tel. & Tel.

Co., 664 N.E.2d 843 (Mass. 1996)); see also McGurn v. Bell

Microproducts, Inc., 284 F.3d 86, 91 (1st Cir. 2002) (“[S]ilence

in response to an offer may constitute an acceptance if an

offeree who takes the benefits of offered services knew or had

reason to know of the existence of the offer, and had a

reasonable opportunity to reject it.”).

    Courts often look to an employee’s affirmative actions,

such as signing a handbook or clicking “I accept” on an online

form, to conclude that the employee assented to the terms of an

arbitration agreement under Massachusetts law. See Okereke v.

Uber Techs., Inc., No. 16-cv-12487-PBS, 2017 WL 6336080, at *6

(D. Mass. June 13, 2017) (finding arbitration agreement was

valid where employee clicked “I accept” on Uber application and

did not opt out within 30 days); Barasso v. Macy’s Retail

                               12
Holdings, No. 1:15-cv-103098-ADB, 2016 WL 1449567, at *6 (D.

Mass. Apr. 12, 2016) (finding arbitration agreement was valid

where employee signed form electronically and did not opt out

within 30 days).

    However, courts have also found that an employee impliedly

accepts an arbitration agreement by failing to opt out where his

conduct unequivocally demonstrates consent. See Perez-Tejada v.

Mattress Firm, Inc., No. 17-12448-DJC, 2019 WL 830450, at *6 (D.

Mass. Feb. 21, 2019) (finding employee accepted arbitration

agreement “by failing to opt out and continuing to work,” where

he received at least three communications warning him that he

would be bound if he did not opt out within 30 days); Ellerbee

v. GameStop, Inc., 604 F. Supp. 2d 349, 355 (D. Mass. 2009)

(holding that an arbitration agreement was binding where manager

physically handed employee the terms and stated that by

continuing to work employee would be bound by the terms, even if

he refused to sign); see also Riviera-Colon v. AT&T Mobility

P.R., Inc., 913 F.3d 200, 215 (1st Cir. 2019) (holding under

Puerto Rico law that an employee’s lack of response to an email

manifested intent to accept an arbitration agreement).

    3. Analysis

    Here, Plaintiff’s failure to opt out of Comcast Solutions

demonstrated implied consent. Comcast mailed Plaintiff the

Comcast Solutions Brochure in September 2013. See Narrangansett

                               13
Indian Tribe v. Warwick Sewer Auth., 334 F.3d 161, 168 (1st Cir.

2003) (identifying a rebuttable presumption that a document was

received if it was mailed with a return address and was never

returned); Khath v. Midland Funding, LLC, 334 F. Supp. 3d 499,

514-15 (D. Mass. 2018) (reiterating the principle in the

arbitration agreement context). Though Plaintiff does not recall

receiving the Brochure, he does not deny receipt under oath.

Accordingly, he is presumed to have received the mailing.

    The cover letter of the Brochure stated in bold type: “Your

Action Required: Read about the program, then decide whether you

want to participate.” Docket No. 19-1 at 9. The cover letter

also provided instructions for submitting the opt-out form. The

Brochure itself warned employees that by agreeing to participate

in Comcast Solutions, they “waive[d] the right to bring a civil

action or have a jury trial for any covered legal claims.” Id.

at 18. It explained that the outcome of arbitration would be

“final and binding.” Id. at 16. This mailing provided sufficient

notice to Plaintiff.

    Furthermore, Comcast sent Plaintiff a reminder email in

October 2013 with a hyperlink to the Brochure. Plaintiff also

affirmatively acknowledged receipt of Comcast’s employment

policies, which included the Comcast Solutions policy, in 2014,

2015, 2016, and 2017. In 2016 and 2017, the online

acknowledgements stated that “the Comcast Solutions Program is a

                               14
mutually-binding contract between [Plaintiff] and Comcast and

that [Plaintiff’s] continued employment with Comcast is

confirmation that [he is] bound by the terms of the Comcast

Solutions Program.” Id. at 58, 60. While these digital

acknowledgements may not constitute assent on their own, in

these circumstances, the Plaintiff’s failure to opt out and

continued employment with Comcast demonstrated implied consent

to the Comcast Solutions policy.

     B. Defendant’s Alleged Breach of the Arbitration Agreement

     Plaintiff argues that Comcast cannot enforce the

arbitration agreement because Comcast failed to fulfill the

condition precedent of paying for a mediation conducted between

the parties in September 2019, after Plaintiff brought a claim

before MCAD.3 Comcast maintains that it is not required to pay

for mediation if an employee brings a claim before a federal or

state agency.

     Comcast’s materials do state that Comcast will pay for

mediation. The Comcast Solutions policy indicates that

mediation, with all costs covered by Comcast, is a required step

before binding arbitration of employee disputes. See Docket No.

19-1 at 13 (stating that “[t]here are no filing fees (or other


3 Plaintiff also argues that Comcast violated a discovery-related
provision in the Comcast Solutions Program Guide. This argument
should be resolved by the arbitrator, for the reasons described
below.
                               15
charges)” to the employee during mediation); id. at 32

(providing that Comcast “will cover full costs of Mediation

(unless the [employee] requests otherwise”). As Defendant points

out, the Comcast Solutions materials also state that employees

retain the right to file a charge of discrimination with an

administrative agency such as MCAD. But the materials do not

inform employees that filing a charge of discrimination has any

effect on Comcast’s obligation to pay mediation costs. Comcast’s

failure to pay for the September 2019 mediation therefore

appears to constitute a breach of contract, but that is

ultimately a legal question for the arbitrator.

    Whether Comcast has breached the contract, whether that

breach is material, and whether Comcast should be required to

compensate Plaintiff for the cost of mediation are all questions

“more properly resolved by the arbitrator.” Barasso., 2016 WL

1449567, at *10. See also Howsam v. Dean Witter Reynolds, Inc.,

537 U.S. 79, 84-85 (2002) (“Procedural questions which grow out

of the dispute and bear on its final disposition are

presumptively not for the judge, but for an arbitrator, to

decide.”); John Wiley & Sons, Inc. v. Livingston, 376 U.S. 543,

557-58 (1964) (holding that an arbitrator should decide whether

the first two steps of a grievance procedure were completed

properly, where those steps were prerequisites to arbitration).

The arbitration agreement does not make clear whether Comcast’s

                               16
payment of mediation costs is a condition precedent to

arbitration. The arbitrator may resolve that question of

construction. Cf. HIM Portland, LLC v. DeVito Builders, Inc.,

317 F.3d 41, 44 (1st Cir. 2003) (declining to compel arbitration

where parties explicitly labeled mediation as a “condition

precedent to arbitration,” and mediation had not taken place).

    C. Aline Freitas’s Loss of Consortium Claim

    Plaintiff argues that Aline Freitas should not be compelled

to arbitrate her loss of consortium claim, because she is not a

party to the arbitration agreement. Comcast responds that her

claim is subject to arbitration because it is derivative of her

husband’s tort claims.

    “Under Massachusetts law, loss of consortium is independent

from the underlying claim of negligence brought by the injured

spouse.” Genereux v. Am. Beryllia Corp., 577 F.3d 350, 363 (1st

Cir. 2009) (citing Olsen v. Bell Tel. Labs., Inc., 445 N.E.2d

609, 612 (Mass. 1983)); see also Sisson v. Lhowe, 954 N.E.2d

1115, 1119 (Mass. 2011). However, “a prerequisite for liability

for loss of consortium is that the injured party . . . has a

valid tort claim.” Lopez v. City of Somerville, No. 16-CV-11877-

LTS, 2018 WL 3104077, at *9 (D. Mass. June 21, 2018) (citing

Sena v. Commonwealth, 629 N.E.2d 986, 994 (Mass. 1994) (denying

loss of consortium claim where underlying tort claim had

failed). “The trend in the law is against allowing suits for

                               17
loss of consortium where the injured spouse would be

collaterally estopped from litigating the same or similar

issues.” Fidler v. E.M. Parker Co., 476 N.E.2d 595, 603 (Mass.

1985); see also GGNSC Admin. Servs., LLC v. Schrader, 140 N.E.3d

397, 404 (Mass. 2020) (“[C]laims for recovery based on personal

injury, wrongful death, or loss of consortium are not distinct

when they derive from the same constellation of facts.”).

    Here, Aline Freitas’s loss of consortium claim “derive[s]

from the same constellation of facts” as her husband’s tort

claims. See id.. Failure of her husband’s tort claims in

arbitration would likely preclude any recovery on her loss of

consortium claim.

    During hearing, Plaintiffs’ counsel indicated that Aline

Freitas might prefer to arbitrate her loss of consortium claim

if her husband was compelled to arbitrate. Given the Court’s

decision to compel arbitration of Joao Sakai Freitas’s claim,

the parties shall inform the Court within 14 days of the entry

of this Order whether Aline Freitas consents to arbitration.

    D. Scope of the Arbitration Agreement

    Under the FAA, “any doubts concerning the scope of

arbitrable issues should be resolved in favor of arbitration.”

Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473

U.S. 614, 626 (1985) (quoting Moses H. Cone, 460 U.S. at 4). The

FAA preempts state-law “defenses that apply only to arbitration

                               18
or that derive their meaning from the fact that an agreement to

arbitrate is at issue.” Concepcion, 563 U.S. at 339 ; see also

Bezio v. Draeger, 737 F.3d 819, 823 (1st Cir. 2013).

Accordingly, the FAA preempts state law principles that impose

special notice requirements before parties can enter into an

arbitration agreement. See Awuah v. Coverall N. Am., Inc., 703

F.3d 36, 45 (1st Cir. 2012).

     Here, Plaintiff argues that under Massachusetts law, he

cannot be compelled to arbitrate his claims brought pursuant to

the Massachusetts Wage Act or M.G.L. c. 149 § 52E,4 because the

arbitration agreement did not specifically provide that those

statutory claims were covered by the arbitration clause.

     Plaintiff relies on Warfield v. Beth Israel Deaconess Med.

Ctr., which held in 2009 that “an employment contract containing

an agreement by the employee to limit or waive any of the rights

or remedies conferred by [the Massachusetts antidiscrimination

statute] is enforceable only if such an agreement is stated in

clear and unmistakable terms.” 910 N.E.2d 317, 325 (Mass. 2009).

Comcast responds that Warfield has been called into question




4 Plaintiff refers to this provision as the “Domestic Abuse and
Leave Act.” Docket No. 23 at 13-14. M.G.L. c. 149 § 52E requires
employers with at least 50 employees to provide Massachusetts
employees with up to 15 days of leave from work in any 12-month
period if the employee, or a family member of the employee, is a
victim of “abusive behavior” and the employee is using the leave
to address related issues.
                               19
after the U.S. Supreme Court ruled that the FAA preempts state

law defenses specific to arbitration agreements. See Concepcion,

563 U.S. at 339 (holding that the FAA preempts state-law

defenses to arbitration that “derive their meaning from the fact

that an agreement to arbitrate is at issue”); see also Machado

v. System4 LLC, 28 N.E.3d 401, 414 n.19 (Mass. 2015) (explaining

that if Massachusetts law required arbitration clauses to

specifically mention the clauses’ applicability to claims under

the Massachusetts Wage Act, such a principle “might be

preempted” by the FAA).

    Plaintiff’s argument regarding the state statutory claims

likely fails because of the Supreme Court’s holding in

Concepcion. Even if Warfield remains good law, however, the

arbitration agreement here satisfies Warfield’s requirement to

“clearly and unmistakably” communicate that the two statutory

claims at issue are subject to arbitration. Though the Comcast

Solutions Brochure does not list covered claims explicitly by

statute, the Brochure does state that the arbitration agreement

covers “concerns of a legal nature affecting your employment”

including “claims for back pay, commissions . . . , [and] claims

for discrimination.” Docket No. 19-1 at 11-12. Cf. Joulé, Inc.

v. Simmons, 944 N.E.2d 143, 153 n.15 (Mass. 2001) (finding

arbitration clause made “clear and unmistakable” reference to

statutory employment discrimination claims where it covered

                               20
disputes related to employment “includ[ing] without limitation,

claims of discrimination”).

    Documents referenced in the Brochure also clearly indicate

that state law claims related to wages and leave are covered by

Comcast Solutions. See Docket No. 19-1 at 28 (Program Guide

listing claims excluded by Comcast Solutions, and stating that

all other claims “related to or arising out from any aspect of

the employment relationship, including, without limitation,

recruiting and hiring, compensation, terms and conditions of

employment, and the termination of the employment relationship”

are covered); id. at 38 (FAQs stating that covered claims

include “[c]laims that you were not permitted to take leave

under . . . federal, state or local leave law, as well as claims

that you were not reinstated and/or were retaliated against for

taking such leave”); id. at   43 (Initial Filing Form listing

“[f]ailure to pay owed wages, salary, overtime, bonuses,

commissions or other forms of compensation,” violations of

“federal, state or local leave laws,” and “retaliation for

raising prior protected legal claims under federal, state or

local law,” as covered claims). Cf. Barrasso, 2016 WL 1449567,

at *9 (upholding arbitration agreement’s applicability to

Chapter 151B claims because it applied to “all employment-

related legal disputes, controversies or claims arising out of,

or relating to, employment or cessation of employment, whether

                                21
arising under federal, state, or local decisional or statutory

law”).

Plaintiff’s argument regarding the Massachusetts wage and leave

claims therefore fails.

                           CONCLUSION

     The Court ALLOWS the Defendant’s motion to dismiss

Plaintiff’s ERISA claim (Count VI), and ALLOWS the Defendant’s

motion to compel arbitration of Plaintiff Joao Sakai Freitas’s

remaining claims (Counts I, II, III, IV, V, VI,5 VIII, and IX).

The Court defers ruling on Plaintiff Aline Freitas’s loss of

consortium claim (Count VII). The parties shall inform the Court

within 14 days of the entry of this Order whether Aline Freitas

consents to arbitration.



SO ORDERED.



                              /s/ PATTI B. SARIS
                              Patti B. Saris
                              United States District Judge




5 Count VI of the Amended Complaint includes both an ERISA claim
and a state law claim under Mass. Gen. Laws c. 175 § 134(a). The
ERISA claim is dismissed and the state law claim must be
arbitrated.
                               22
